 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.1 Page 1 of 18



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                SOUTHERN DISTRICT OF CALIFORNIA
10

11                                                      :
12                                                      :
      ELIZABETH NAGLICH,                                             '20CV1803 GPC AGS
                                                        :   Case No._______________
13                           Plaintiff,                 :
14                                                      :
                                                        :   COMPLAINT FOR VIOLATIONS OF
15           v.                                             THE FEDERAL SECURITIES LAWS
                                                        :
16    PFENEX INC., JASON GRENFELL-                      :   JURY TRIAL DEMANDED
      GARDNER, EVERT B.                                 :
17    SCHIMMELPENNINK, PHILLIP M.                       :
      SCHNEIDER, ROBIN D. CAMPBELL,                     :
18
      MAGDA MARQUET, LORIANNE                           :
19    MASUOKA, and JOHN M. TAYLOR,
                                                        :
20                           Defendants.                :
                                                        :
21

22
            Plaintiff Elizabeth Naglich (“Plaintiff”), by and through her undersigned counsel, for her
23
     complaint against defendants, alleges upon personal knowledge with respect to herself, and upon
24
     information and belief based upon, inter alia, the investigation of counsel as to all other allegations
25
     herein, as follows:
26

27                                        NATURE OF THE ACTION

28                                       -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.2 Page 2 of 18




            1.      Plaintiff brings this action against Pfenex Inc. (“Pfenex” or the “Company”) and the
 1

 2 members of its Board of Directors (the “Board” or the “Individual Defendants”) for their violations

 3 of Sections 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

 4 §§ 78n(e), 78t(a), and to enjoin the expiration of a tender offer (the “Tender Offer”) on a proposed

 5
     transaction, pursuant to which Pfenex will be acquired by Ligand Pharmaceuticals Incorporated
 6
     (“Ligand”), through Ligand’s wholly-owned subsidiary Pelican Acquisition Sub, Inc. (“Acquisition
 7
     Sub”) (the “Proposed Transaction”).
 8
            2.      On August 10, 2020, Pfenex and Ligand issued a joint press release announcing that
 9

10 they had entered into an Agreement and Plan of Merger dated August 10, 2020 (the “Merger

11 Agreement”) to sell Pfenex to Ligand. Under the terms of the Merger Agreement, each Pfenex

12 stockholder will receive, for each Pfenex share they own: (i) $12.00 per in cash, and (ii) one

13
     contingent value right (“CVR”) representing the right to receive $2.00 in cash upon the achievement
14
     of a predefined regulatory milestone by December 31, 2021 (together, the “Offer Price”).
15
            3.      Pursuant to the Merger Agreement, Acquisition Sub commenced the Tender Offer on
16

17 August 31, 2020. The Tender Offer is scheduled to expire at midnight (New York City time) at the

18 end of the day on Tuesday, September 29, 2020. The Proposed Transaction is valued at approximately

19 $3.85 billion.

20          4.      On August 31, 2020, Pfenex filed a Solicitation/Recommendation Statement on
21
     Schedule 14D-9 (the “Recommendation Statement”) with the SEC. The Recommendation Statement,
22
     which recommends that Pfenex stockholders tender their shares in favor of the Proposed Transaction,
23
     omits or misrepresents material information concerning, among other things: (i) Pfenex
24

25 management’s financial projections, relied upon by the Company’s financial advisor, William Blair

26 & Company, L.L.C. (“William Blair”), in its financial analyses; (ii) the data and inputs underlying

27 the financial valuation analyses that support the fairness opinion provided by William Blair; (iii) the

28                                         -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.3 Page 3 of 18




     background of the Proposed Transaction; and (iv) William Blair’s and Company insiders’ potential
 1

 2 conflicts of interest. Defendants authorized the issuance of the false and misleading Recommendation

 3 Statement in violation of Sections 14(e) and 20(a) of the Exchange Act.

 4          5.      In short, the Proposed Transaction will unlawfully divest Pfenex’s public stockholders
 5
     of the Company’s valuable assets without fully disclosing all material information concerning the
 6
     Proposed Transaction to Company stockholders. To remedy defendants’ Exchange Act violations,
 7
     Plaintiff seeks to enjoin the expiration of the Tender Offer unless and until such problems are
 8
     remedied.
 9

10                                     JURISDICTION AND VENUE

11          6.      This Court has jurisdiction over the claims asserted herein for violations of Sections
12 14(e) and 20(a) of the Exchange Act pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa,

13
     and 28 U.S.C. § 1331 (federal question jurisdiction).
14
            7.      This Court has jurisdiction over the defendants because each defendant is either a
15
     corporation that conducts business in and maintains operations within this District, or is an individual
16

17 with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this

18 Court permissible under traditional notions of fair play and substantial justice.

19          8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s claims
20 arose in this District, where a substantial portion of the actionable conduct took place, where most of

21
     the documents are electronically stored, and where the evidence exists. Pfenex is incorporated in
22
     Delaware and is headquartered in this District. Moreover, each of the Individual Defendants, as
23
     Company officers or directors, either resides in this District or has extensive contacts within this
24

25 District.

26

27

28                                         -3-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.4 Page 4 of 18




                                                   PARTIES
 1

 2           9.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

 3 Pfenex.

 4           10.     Defendant Pfenex is a Delaware corporation with its principal executive offices
 5
     located at 10790 Roselle Street, San Diego, California 92121. Pfenex is a development and licensing
 6
     biotechnology company. Pfenex’s common stock is traded on the New York Stock Exchange
 7
     American under the ticker symbol “PFNX.”
 8
             11.     Defendant Jason Grenfell-Gardner (“Grenfell-Gardner”) serves as Chairman of the
 9

10 Board and has been a director of the Company since 2017.

11           12.     Defendant Evert B. Schimmelpennink (“Schimmelpennink”) has served as Chief
12 Executive Officer (“CEO”), President, Secretary, and a director of the Company since August 2017.

13
             13.     Defendant Phillip M. Schneider (“Schneider”) has been a director of the Company
14
     since 2014.
15
             14.     Defendant Robin D. Campbell (“Campbell”) has been a director of the Company since
16

17 2014.

18           15.     Defendant Magda Marquet (“Marquet”) has been a director of the Company since

19 2019.

20           16.     Defendant Lorianne Masuoka (“Masuoka”) has been a director of the Company since
21
     2019.
22
             17.     Defendant John M. Taylor (“Taylor”) has been a director of the Company since 2015.
23
             18.     Defendants identified in paragraphs 11 to 17 are collectively referred to herein as the
24

25 “Board” or the “Individual Defendants.”

26                                    OTHER RELEVANT ENTITIES

27           19.     Ligand is a Delaware corporation with its principal executive offices located at 3911
28                                          -4-
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.5 Page 5 of 18




     Sorrento Valley Boulevard, Suite 110, San Diego, California 92121. Ligand is a revenue-generating
 1

 2 biopharmaceutical company focused on developing or acquiring technologies that help

 3 pharmaceutical companies discover and develop medicines. Ligand employs research technologies

 4 such as antibody discovery technologies, structure-based drug design, formulation science and liver

 5
     targeted pro-drug technologies to assist companies in their work toward securing prescription drug
 6
     and biologic approvals. Ligand currently has partnerships and license agreements with over 120
 7
     pharmaceutical and biotechnology companies. Ligand’s common stock is traded on the NASDAQ
 8
     Global Market under the ticker symbol “LGND.”
 9

10          20.     Acquisition Sub is a Delaware corporation and wholly owned subsidiary of Ligand.

11                                    SUBSTANTIVE ALLEGATIONS
12 Company Background

13          21.     Pfenex is a development and licensing biotechnology company. Pfenex leverages its
14
     proprietary protein production platform, Pfenex Expression Technology, to develop next generation
15
     and novel protein therapeutics to meaningfully improve existing therapies and create novel therapies
16
     for some of the biological targets linked to critical diseases still waiting to successfully be addressed.
17

18 The Company has extensive experience in protein therapeutic development and its proven platform

19 enables deliberate and rapid candidate selection, fast drug development, and potentially higher

20 success rates for a wide range of complex modalities. Pfenex aims to leverage existing drug

21
     development successes into a broad pipeline that is diversified across multiple assets, including U.S.
22
     Food and Drug Administration (“FDA”) approved next generation and novel biopharmaceutical
23
     products.
24
            22.     The Company’s products and collaborations include PF743 (JZP-458), which it is
25

26 developing in collaboration with Jazz Pharmaceuticals plc (“Jazz”) for the treatment of acute

27 lymphoblastic leukemia and which commenced a pivotal Phase 2/3 clinical study in December 2019.

28                                         -5-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.6 Page 6 of 18




     Pfenex also has collaborations based on CRM197, a diphtheria toxoid carrier protein used in
 1

 2 prophylactic and therapeutic vaccine candidates with Merck & Co., Inc. (“Merck”) and Serum

 3 Institute of India Private Limited (“SIIPL”). Both Merck and SIIPL have licenses to the Pfenex

 4 Expression Technology for the production of CRM197 for use in conjugate vaccine products.

 5
     Merck’s V114, a 15-valent Pneumococcal conjugate vaccine is currently in 15 Phase 3 clinical trials,
 6
     and SIIPL’s Pneumosil, a 10-valent Pneumococcal vaccine designed for the developing world,
 7
     recently achieved World Health Organization (“WHO”) Prequalification allowing the product to be
 8
     procured by United Nations agencies and Gavi, the Vaccine Alliance. In addition, a Phase 3,
 9

10 randomized, double-blind study to evaluate the immunogenicity, safety and tolerability of Pneumosil

11 in healthy Indian infants has been completed. SIIPL is currently in the process of submitting the data

12 from the Phase 3 trial to the Drug Controller General of India (“DCGI”) in support of India marketing

13
     authorization.
14
            23.       On August 6, 2020, the Company announced its second quarter 2020 financial results
15
     and provided several business updates. With respect to its development and license agreement with
16

17 Jazz for multiple hematologic oncology products including PF743 (JZP-458), Pfenex announced:

18          Jazz has received fast track designation for PF743, and recently stated that it
            anticipates the filing of the biologics license application as early as the fourth quarter
19          of 2020. The Phase 3 clinical trial, consisting of approximately 100 patients with a
            planned interim analysis at approximately 50 patients, is being conducted in
20          collaboration with Children’s Oncology Group.
21
            Under the terms of the development and license agreement, Pfenex is eligible to
22          receive an aggregate total of up to $224.5 million in development and sales milestone
            fees. At June 30, 2020, $162.5 million of development and sales milestones are still
23          eligible to be received by Pfenex, including up to $3.5 million for development
            milestones, $34.0 million in regulatory milestones and $125 million in sales
24          milestones. Pfenex is eligible to receive tiered royalties based on worldwide sales of
25          any products resulting from the collaboration.

26 In addition, with respect to CRM197, the Company announced:

27

28                                       -6-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.7 Page 7 of 18




            Merck is using CRM197 produced by Pfenex Expression Technology in its V114
 1          (PCV-15) vaccine, an investigational 15-valent conjugate vaccine for the prevention
 2          of pneumococcal disease, currently in 17 Phase 3 studies. In June, Merck announced
            positive results from two of the initial Phase 3 studies evaluating the safety, tolerability
 3          and immunogenicity of V114, which were published via the International Symposium
            on Pneumococci and Pneumococcal Diseases online digital library. Merck also
 4          announced its plans to continue to work with the FDA and other regulatory authorities
            around the world on filing plans for licensure of this vaccine as additional data from
 5
            the Phase 3 programs become available. If approved, V114 is expected to be
 6          positioned as a key product in the pneumococcal vaccine market. In accordance with
            its license agreement, Pfenex is eligible to receive regulatory milestones and royalties
 7          on the net sales of V114.

 8          SII is also using CRM197 produced by Pfenex Expression Technology in multiple
            programs. SII developed a 10-valent pneumococcal conjugate vaccine, Pneumosil,
 9
            which achieved World Health Organization prequalification in the fourth quarter of
10          2019. SII recently announced a new arrangement with the United Nations
            International Children's Fund (UNICEF) to supply ten million doses of Pneumosil,
11          annually for a period of ten years. The supply arrangement may allow low- and
            middle-income countries to access the drug under UNICEF’s Vaccine Alliance’s
12          Advance Market Commitment. Additionally, SII received Indian marketing
            authorization for Pneumosil in July 2020, enabling commercialization of the product
13
            in this key market. In accordance with its license agreement, Pfenex is eligible to
14          receive royalties on net sales.

15 The Proposed Transaction

16          24.     On August 10, 2020, Pfenex and Ligand issued a joint press release announcing the
17
     Proposed Transaction. The press release stated, in relevant part:
18
            SAN DIEGO--Ligand Pharmaceuticals Incorporated (NASDAQ: LGND) and Pfenex
19          Inc. (NYSE American: PFNX) today announced the signing of a definitive agreement
            for Ligand to acquire all outstanding shares of Pfenex for $12.00 per share in cash or
20          $438 million in equity value on a fully diluted basis. In addition, Ligand will pay
21          $2.00 per share or $78 million as a Contingent Value Right (CVR) in the event a
            predefined regulatory milestone is achieved by December 31, 2021, for a total
22          transaction value of up to $516 million. The closing of this transaction is subject to
            customary conditions and is expected to occur in the fourth quarter.
23
            Pfenex is a development and licensing biotechnology company focused on leveraging
24          its proprietary Pfenex Expression Technology®, which offers a robust, validated, cost-
25          effective and scalable approach to recombinant protein production, and is especially
            well-suited for complex, large-scale protein production that cannot be made by more
26          traditional systems. The technology is currently out-licensed for numerous
            commercial and development-stage programs, as well as used by Pfenex in developing
27          an early stage product pipeline and nanobody discovery and development capability.
28                                       -7-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.8 Page 8 of 18




         The versatile platform has demonstrated consistent success in the production of
 1       enzymes, peptides, antibody derivatives and engineered non-natural proteins. Partners
 2       seek the Pfenex technology as it can contribute significant value to biopharmaceutical
         development programs by reducing development timelines and costs for
 3       manufacturing human therapeutics and vaccines.

 4       Pfenex’s expertise in the expression of complex proteins is highly complementary to
         Ligand’s industry-leading antibody and drug enabling technologies, building a
 5
         comprehensive discovery and early stage platform.
 6
         The acquisition of Pfenex is expected to contribute a number of strategic benefits to
 7       Ligand:

 8          •   Access to a proprietary, protein expression technology that is utilized in
 9              various commercial and development-stage biopharmaceutical programs.

10          •   Versatile operating business that is focused on licensing and generating royalty
                revenue from partners.
11
            •   Profitable, cash-flow positive business that is projected to be accretive to
12
                Ligand’s adjusted diluted EPS beginning in 2021.
13
            •   Numerous major collaborations with leading pharmaceutical companies for
14              treatments and vaccines, including Merck, Jazz Pharmaceuticals, Serum
                Institute of India and Alvogen.
15

16          •   Outlook for numerous additional licenses to be potentially secured over the
                next few years by Ligand leveraging the Pfenex technology.
17

18          •   Validated discovery platform technology driving a deep pipeline of next
                generation product candidates for future internal and external development.
19
            •   State-of-the-art process development operation located in San Diego with
20              scalable equipment and engineering capabilities designed to serve the world’s
21              largest pharmaceutical companies.

22       “Pfenex is an ideal strategic, business and cultural fit with Ligand. The acquisition
         holds potential to have a significantly positive scientific and financial impact on our
23       business in the short and long term, similar to how our Captisol and OmniAb
         acquisitions have played out,” said John Higgins, Chief Executive Officer of Ligand.
24
         “Pfenex will add an established, proven protein expression platform to Ligand that is
25       highly complementary to our essential, proprietary drug discovery and formulation
         technologies. We are confident we will be able to quickly and efficiently grow the
26       Pfenex business, along with our core existing technologies. It has been a very positive
         experience working with the Pfenex executive leadership and senior scientists while
27

28                                    -8-
            COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
 Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.9 Page 9 of 18




            we put this deal together. We look forward to welcoming the talented Pfenex team to
 1          Ligand.”
 2
            “The Ligand-Pfenex combination is an excellent strategic and cultural fit, presenting
 3          a unique opportunity to leverage the complementary strengths of robust platforms and
            rich pipelines, we expect it to position us even better to deliver on our joint vision to
 4          develop therapeutics that provide patients a better future,” said Eef Schimmelpennink,
            Chief Executive Officer, Pfenex. “I want to recognize and thank the Pfenex team, and
 5
            express deep gratitude to each of you for your many contributions over the years,
 6          which have enabled us to reach this milestone.”

 7          Financial Outlook

 8          Ligand will provide a detailed outlook for the Pfenex business and financial
            contribution after the transaction has closed. At this time, Ligand expects the
 9
            transaction will be modestly dilutive to 2020 adjusted diluted EPS, will provide $0.10
10          to $0.30 of adjusted diluted EPS accretion in 2021, and will provide significant annual
            adjusted diluted EPS accretion thereafter with the current forecast of $0.60 to $0.80 in
11          2022 and $1.25 to $1.50 in 2023.
12          Transaction Terms
13
            Under the terms of the merger agreement, Ligand will commence a tender offer to
14          acquire all of the outstanding shares of Pfenex common stock for $12.00 per share, or
            $438 million upfront in cash. This represents a 57% premium to the closing price of
15          Pfenex’s stock on August 10, 2020. Ligand will also pay holders of Pfenex common
            stock a price of $2.00 per share, or $78 million, as a Contingent Value Right in the
16          event a predefined regulatory milestone is achieved by December 31, 2021. The
17          tender offer is subject to customary conditions, including the tender of a majority of
            the outstanding shares of Pfenex common stock, and the expiration or termination of
18          the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
            The transaction is expected to close in the fourth quarter of 2020 and be funded by
19          Ligand with cash on hand.
20 Insiders’ Interests in the Proposed Transaction

21
            28.     Pfenex insiders are the primary beneficiaries of the Proposed Transaction, not the
22
     Company’s public stockholders. The Board and the Company’s executive officers are conflicted
23
     because they will have secured unique benefits for themselves from the Proposed Transaction not
24
     available to Plaintiff and the public stockholders of Pfenex.
25

26

27

28                                       -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.10 Page 10 of 18




                29.         Company insiders stand to reap substantial financial benefits for securing the deal with
 1

 2 Ligand. The following table sets forth the cash payments the Company’s executive officers and

 3 directors will receive in connection with tendering of their shares in the Tender Offer:

 4                                                                                                                  C a~h                       C a,ah
                                                                                        Number of               Consideration               Con,id ualion
                                                                                          Shane,                 fur Owned                   fo1· CYR (SJ
 5   N ame
     Non-Emp loy ee Directors
                                                                                        Chrned (1)              Shares (~(Z)                       Q)

     J ason GrenfeU-Gard ner                                                               10 ,000                       120 ,000                 20 ,000
 6   Magda :>.farq uet, Ph.D .
     J ohn M . Taylor
 7   Ro bin D Campbell., Ph.D . (4)                                                          5 000                       60,000                   l0,000
     Lorianne l\.fasuoka

 8   P hillip Schneider (5)
     Executive Officers
                                                                                            11,000                       132,000                  22 ,000

     E vert B. SchimmeJpennink*                                                            26,6 58                   3 19 ,896                   53) 16
 9   P atrick Lucy                                                                         90,430                  1,08 5,1 60                  180 ,86 0
     :Martin Brenner
10    Shawn Sc ranton


11              30.         Moreover, upon consummation of the Proposed Transaction, all vested and unvested
12 Company options will be converted into the right to receive cash payments, as set forth in the

13
     following table:
14
                                                                         Number                            Numbe1·
15
                                                                        of Shares                         of Sh:ire.s
                                                                        Snb;jeel to      Yalue of         Snbj e~f to        , ·alue of
                                                                         y ._.fed         Ye:::ted        Unn sted           Um•ested
                                                                        Portion -o f    Portion of        Portion -o f       Portion of
16   Name:
                                                                        Compan,
                                                                        OpiionO)
                                                                                        Companr
                                                                                       0 l!tio,.@f?)
                                                                                                          Compa ny
                                                                                                          ()ption(3)
                                                                                                                             Company
                                                                                                                           Q!!tiana{S}(4)
                                                                                                                                                Tofal
                                                                                                                                               Yalue ($)
     Non-Emp loy ee Directors
17   Jason Grenfell-Gardner
     Magda Marque!, Ph.D.
                                                                           6 1,000
                                                                           25,000
                                                                                           513,020
                                                                                           23 ,7 50
                                                                                                             18,000
                                                                                                             18,000
                                                                                                                                136,2 60
                                                                                                                                136,260
                                                                                                                                                 649 ,2 &0
                                                                                                                                                 374 ,010
     John Taylor                                                           9 ,000          7 15,1 60         18,000             136,260          85 1,420
18   Robin D. Campbell, Ph.D .                                             9 _,000         706,060           18,000             136,260          g4_,3 20
     L orianne Masuoka, M .D.                                              25 ,000          0 1,250          18,000             136,2 60         33 7,5 10

19   P hillip M . Schne ider
     Executive Offic ers
                                                                           92,000            29 ,660         18,000             136,260          865,920

     £\·ert B. Schimmelpenn.ink *                                        496,9 15        5, 18 1,9 87       573 ,1 47         4,28 ,32 1       9,469 ,3 08
20   Patrick K . Lucy                                                    24 6,69 1       1,65 8,.3 05       126 ,1 74           9 13,368       2,5 1,6 73
     lvlartin Brenner, DV!vl , Ph.D                                       29 ,04 2         22 ,9 79          93,9 58            543,230          7 1,.209

21
     Shawn Scranton, PharmD                                               44 ,333          40 ,549          ll 0,66             685 , 60       1,09 3,.3 09



22              31.         Further, if they are terminated in connection with the Proposed Transaction, Pfenex’s

23 named executive officers will receive substantial cash severance payments in the form of golden

24 parachute compensation as set forth in the following table:

25
                                                                                                                   P uqui~itea/
     N ame                                                       Cash (S1 (1)          Egui:h• (S) (! )          Benefits ($) (3)            Total ($)(4)
26   ETert B. Schimmelpe11nink                                    1,96 ,360              4,28 ,3 21                     48 ,048               6,302, 29
     P atrick K . Lucy                                              840 ,063               91., ) 68                    33)45                 ! , 86, 76
27   l\1artin Brenner, DV!\£, Ph.D                                  78 3 ,,2 16            543,230                      33 ,072               1,359 ,5 18
     Shawn Scrll!llton, Phann D                                     735 , 10               685 , 60                        33 ,969            1,454,93 9

28                                            - 10 -
                     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.11 Page 11 of 18




 1

 2 The Recommendation Statement Contains Material Misstatements or Omissions

 3           32.     The defendants filed a materially incomplete and misleading Recommendation

 4 Statement with the SEC and disseminated it to Pfenex’s stockholders. The Recommendation

 5
     Statement misrepresents or omits material information that is necessary for the Company’s
 6
     stockholders to make an informed decision whether to tender their shares in the Proposed Transaction
 7
     or seek appraisal.
 8
             33.     Specifically, as set forth below, the Recommendation Statement fails to provide
 9

10 Company stockholders with material information or provides them with materially misleading

11 information concerning: (i) Pfenex management’s financial projections, relied upon by the

12 Company’s financial advisor William Blair in its financial analyses; (ii) the data and inputs underlying

13
     the financial valuation analyses that support the fairness opinion provided by William Blair; (iii) the
14
     background of the Proposed Transaction; and (iv) William Blair’s and Company insiders’ potential
15
     conflicts of interest.
16

17 Material Omissions Concerning Pfenex’s Financial Projections

18           34.     The Recommendation Statement omits material information regarding the Company’s

19 financial projections provided by Pfenex’s management and relied upon by William Blair for its

20 financial analyses.

21           35.     For example, in connection with rendering its fairness opinion, William Blair
22
     examined or discussed, among other things:
23
             certain internal business operating and financial information and risk-adjusted
24           forecasts of the Company for the fiscal years ending December 31, 2020 through
             December 31, 2038, including certain estimates as to potentially realizable net
25           operating loss carryforwards expected to be utilized by the Company, prepared by the
26           senior management of the Company and the final versions of which were provided to
             William Blair on August 4, 2020 (the “Forecasts”)[.]
27

28                                       - 11 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.12 Page 12 of 18




     Recommendation Statement at 32 (emphasis in original). The Recommendation Statement, however,
 1

 2 fails to set forth: (i) the specific risk adjustments that were made to the Company’s projections, as

 3 well as the un-risked projections, so Pfenex stockholders can evaluate the financial impact the

 4 Company’s risk-adjustments had on the projections; and (ii) the certain estimates as to potentially

 5
     realizable net operating loss carryforwards expected to be utilized by the Company, prepared by the
 6
     senior management of the Company.
 7
            36.    Additionally, the Recommendation Statement fails to disclose the Company’s
 8
     projected after-tax unlevered free cash flows (“UFCFs”) for the fiscal years ending December 31,
 9

10 2020 through December 31, 2038 as well as the underlying line items used to calculate the Company’s

11 UFCFs.

12          37.    Moreover, the Recommendation Statement fails to disclose the Company’s projections
13
     reviewed by the Board at its May 15, 2020 and June 24, 2020 Board meetings as well as the specific
14
     assumptions underlying these projections.
15
            38.    The omission of this information renders the statements in the “Projected Financial
16

17 Information” and “Opinion of Pfenex’s Financial Advisor” sections of the Recommendation

18 Statement false and/or materially misleading in contravention of the Exchange Act.

19 Material Omissions Concerning William Blair’s Financial Analyses

20          39.    The Recommendation Statement describes William Blair’s fairness opinion and the
21
     various valuation analyses performed in support of its opinion. However, the description of William
22
     Blair’s fairness opinion and analyses fails to include key inputs and assumptions underlying these
23
     analyses. Without this information, as described below, Pfenex’s public stockholders are unable to
24

25 fully understand these analyses and, thus, are unable to determine what weight, if any, to place on

26 William Blair’s fairness opinion in determining whether to tender their shares in the Proposed

27 Transaction or seek appraisal.

28                                      - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.13 Page 13 of 18




            40.     With respect to William Blair’s Selected Publicly Traded Companies Analysis, the
 1

 2 Recommendation Statement fails to disclose the individual multiples and financial metrics for each

 3 of the companies analyzed.

 4          41.     With respect to William Blair’s Selected Precedent Transactions Analysis, the
 5
     Recommendation Statement fails to disclose the individual multiples and financial metrics for each
 6
     of the transactions analyzed.
 7
            42.     With respect to William Blair’s Discounted Cash Flow Analysis, the Recommendation
 8
     Statement fails to disclose: (i) the Company’s projected UFCFs for the fiscal years ending December
 9

10 31, 2020 through December 31, 2038; (ii) the terminal year metric William Blair applied a perpetuity

11 growth rate of (80.0%) to, in order to derive the terminal value in the analysis; (iii) quantification of

12 the terminal year metric and terminal value; (iv) quantification of the present value of the potential

13
     tax savings expected to result from the utilization of the Company’s federal net operating losses; and
14
     (v) quantification of the inputs and assumptions underlying the discount rate range of 11.5% to 13.5%.
15
            43.     Additionally, the Recommendation Statement sets forth that in connection with
16

17 rendering its fairness opinion, William Blair examined or discussed, among other things, “the

18 probability of achievement of the CVR Payment Milestone on March 31, 2021 (the “CVR

19 Probabilities”), prepared by the senior management of the Company and provided to William Blair

20 on August 4, 2020.” Id. at 32 (emphasis in original). The Recommendation Statement fails, however,

21
     to disclose the “CVR Probabilities” prepared by the senior management of the Company and provided
22
     to William Blair on August 4, 2020.
23
            44.     The omission of this information renders the statements in the “Opinion of Pfenex’s
24

25 Financial Advisor” and “Projected Financial Information” sections of the Recommendation Statement

26 false and/or materially misleading in contravention of the Exchange Act.

27 Material Omissions Concerning the Background of the Proposed Transaction

28                                      - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.14 Page 14 of 18




            45.     The Recommendation Statement fails to disclose material information concerning the
 1

 2 background process leading to the Proposed Transaction.

 3          46.     The Recommendation Statement sets forth that “[o]n April 2, 2020, Pfenex, as a result

 4 of a conflict of interest with its existing financial advisor and in consultation with and at the direction

 5
     of the Board, engaged a second financial advisor to assist with its existing strategy of exploring
 6
     potential acquisitions.” Id. at 16. The Recommendation Statement fails to disclose the specific
 7
     conflict of interest Pfenex had with its existing financial advisor.
 8
            47.     The omission of this information renders the statements in the “Background of the
 9

10 Merger” section of the Recommendation Statement false and/or materially misleading in

11 contravention of the Exchange Act.

12 Material Omissions Concerning William Blair’s and Company Insiders’ Potential Conflicts of
   Interest
13
          48.   The Recommendation Statement fails to disclose material information concerning the
14

15 potential conflicts of interest faced by William Blair.

16          49.     The Recommendation Statement sets forth that William Blair holds a minority equity
17 position in both Pfenex and Ligand. The Recommendation Statement fails, however, to disclose and

18
     quantify the current equity position that William Blair holds in both Pfenex and Ligand.
19
            50.     Additionally, the Recommendation Statement fails to disclose the amount of fees
20
     William Blair has received for the past services it has performed for Pfenex.
21

22          51.     Full disclosure of investment banker compensation and all potential conflicts is

23 required due to the central role played by investment banks in the evaluation, exploration, selection,

24 and implementation of strategic alternatives.

25          52.     The Recommendation Statement also fails to disclose material information concerning
26
     the potential conflicts of interest faced by the Company’s insiders.
27

28                                       - 14 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.15 Page 15 of 18




            53.    The Recommendation Statement sets forth:
 1

 2          [A]s of the date of this Schedule 14D-9, there have occurred preliminary discussions
            between certain members of Pfenex’s current management and representatives of
 3          Ligand or its affiliates with respect to such agreements, arrangements, or
            understandings. Although it is possible that certain other members of Pfenex’s current
 4          management team will enter into agreements, arrangements, or understandings with
            Ligand or its affiliates regarding employment with, and the right to purchase or
 5
            participate in the equity of, Ligand or one of its subsidiaries, including the Surviving
 6          Corporation, as of the date of this Schedule 14D-9, there can be no assurance that any
            parties will reach any such agreement.
 7
     Id. at 13. The Recommendation Statement fails, however, to disclose the details of all employment
 8
     and retention-related discussions and negotiations that occurred between Ligand and Pfenex
 9

10 executive officers and directors, including who participated in all such communications, when they

11 occurred and their content. The Recommendation Statement further fails to disclose whether any of

12 Ligand’s proposals or indications of interest mentioned management retention.

13
            54.    Communications regarding post-transaction employment and merger-related benefits
14
     during the negotiation of the underlying transaction must be disclosed to stockholders.           This
15
     information is necessary for Pfenex’s stockholders to understand potential conflicts of interest of
16

17 management and the Board, as that information provides illumination concerning motivations that

18 would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

19          55.    The omission of this information renders the statements in the “William Blair,”
20 “Opinion of Pfenex’s Financial Advisor,” “Past Contracts, Transactions, Negotiations and

21
     Agreements,” “Arrangements with Directors and Executive Officers of Pfenex,” and “Background of
22
     the Merger” sections of the Recommendation Statement false and/or materially misleading in
23
     contravention of the Exchange Act.
24

25          56.    The Individual Defendants were aware of their duty to disclose the above-referenced

26 omitted information and acted negligently (if not deliberately) in failing to include this information

27 in the Recommendation Statement. Absent disclosure of the foregoing material information prior to

28                                      - 15 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.16 Page 16 of 18




     the expiration of the Tender Offer, Plaintiff and the other Pfenex stockholders will be unable to make
 1

 2 an informed decision whether to tender their shares in the Proposed Transaction or seek appraisal and

 3 are thus threatened with irreparable harm warranting the injunctive relief sought herein.

 4                                          CLAIMS FOR RELIEF
 5
                                                     COUNT I
 6
                                Claims Against All Defendants for Violations
 7                                  of Section 14(e) of the Exchange Act

 8          57.     Plaintiff repeats all previous allegations as if set forth in full.
 9
            58.     Defendants violated Section 14(e) of the Exchange Act by issuing the
10
     Recommendation Statement in which they made untrue statements of material facts or failed to state
11
     all material facts necessary in order to make the statements made, in light of the circumstances under
12
     which they are made, not misleading, or engaged in deceptive or manipulative acts or practices, in
13

14 connection with the Tender Offer commenced in conjunction with the Proposed Transaction.

15          59.     Defendants knew that Plaintiff would rely upon their statements in the
16 Recommendation Statement in determining whether to tender her shares pursuant to the Tender Offer

17
     commenced in conjunction with the Proposed Transaction.
18
            60.     As a direct and proximate result of these defendants’ unlawful course of conduct in
19
     violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff has
20

21 sustained and will continue to sustain irreparable injury by being denied the opportunity to make an

22 informed decision in deciding whether or not to tender her shares or seek appraisal.

23                                                  COUNT II
24                             Claims Against the Individual Defendants for
25                             Violation of Section 20(a) of the Exchange Act

26          61.     Plaintiff repeats all previous allegations as if set forth in full.

27

28                                      - 16 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.17 Page 17 of 18




            62.     The Individual Defendants acted as controlling persons of Pfenex within the meaning
 1

 2 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers or

 3 directors of Pfenex and participation in or awareness of the Company’s operations or intimate

 4 knowledge of the false statements contained in the Recommendation Statement filed with the SEC,

 5
     they had the power to influence and control and did influence and control, directly or indirectly, the
 6
     decision-making of the Company, including the content and dissemination of the various statements
 7
     which Plaintiff contends are false and misleading.
 8
            63.     Each of the Individual Defendants was provided with or had unlimited access to copies
 9

10 of the Recommendation Statement and other statements alleged by Plaintiff to be misleading prior to

11 or shortly after these statements were issued and had the ability to prevent the issuance of the

12 statements or cause the statements to be corrected.

13
            64.     In particular, each of the Individual Defendants had direct and supervisory
14
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
15
     the power to control or influence the particular transactions giving rise to the securities violations as
16

17 alleged herein, and exercised the same. The Recommendation Statement at issue contains the

18 unanimous recommendation of each of the Individual Defendants to approve the Proposed

19 Transaction. They were, thus, directly involved in the making of this document.

20          65.     In addition, as the Recommendation Statement sets forth at length, and as described
21
     herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the
22
     Proposed Transaction. The Recommendation Statement purports to describe the various issues and
23
     information that they reviewed and considered — descriptions which had input from the Individual
24

25 Defendants.

26          66.     By virtue of the foregoing, the Individual Defendants have violated section 20(a) of

27 the Exchange Act.

28                                      - 17 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 3:20-cv-01803-GPC-AGS Document 1 Filed 09/14/20 PageID.18 Page 18 of 18




                                           PRAYER FOR RELIEF
 1

 2          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

 3 injunctive relief, in her favor on behalf of Pfenex, and against defendants, as follows:

 4          A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
 5
     with them from proceeding with, consummating, or closing the Proposed Transaction;
 6
            B.      In the event defendants consummate the Proposed Transaction, rescinding it and
 7
     setting it aside or awarding rescissory damages to Plaintiff;
 8
            C.      Awarding Plaintiff the costs of this action, including reasonable allowance for
 9

10 Plaintiff’s attorneys’ and experts’ fees; and

11          D.      Granting such other and further relief as this Court may deem just and proper.
12

13
                                               JURY DEMAND
14
            Plaintiff demands a trial by jury on all claims and issues so triable.
15
      Dated: September 14, 2020                          WEISSLAW LLP
16
                                                         By: /s/ Joel E. Elkins
17

18                                                       Joel E. Elkins
                                                         9107 Wilshire Blvd., Suite 450
19                                                       Beverly Hills, CA 90210
                                                         Telephone: 310/208-2800
20                                                       Facsimile: 310/209-2348
                                                                 -and-
21                                                       Richard A. Acocelli
22                                                       1500 Broadway, 16th Floor
                                                         New York, NY 10036
23                                                       Telephone: 212/682-3025
                                                         Facsimile: 212/682-3010
24
                                                         Attorneys for Plaintiff
25

26

27

28                                        - 18 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
